United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1194
                                   ___________

Ole Savior,                            *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Susan Gaertner; John Wodele;           *
Dean Barkley; Jesse Ventura, also      * [UNPUBLISHED]
known as James George Janos,           *
                                       *
           Appellees.                  *
                                  ___________

                          Submitted: September 3, 2002
                              Filed: September 16, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Ole Savior appeals the district court’s1 dismissal of his civil action. Having
carefully reviewed the record, see Duffy v. Wolle, 123 F.3d 1026, 1033 (8th Cir.
1997) (de novo review), cert. denied, 523 U.S. 1137 (1998), we agree with the district
court that Savior failed to allege how any named defendant violated his constitutional
or other federal rights. Further, the court did not abuse its discretion in dismissing


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
without prejudice Savior’s pendent state-law claims. See Labickas v. Ark. State
Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-